Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/19/2019 has been considered by the examiner.
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Korea Patent Application No. KR10-2017-0116015, filed on September, 11, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sensor signal test module, sensor signal selection module, sensor signal test module, sensor signal processing module and control module in claims (1-9) and (14-15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Atsuko. (JP2017165314A).
Regarding claim 1, Atsuko discloses an apparatus for processing a sensor signal, the apparatus comprising: a sensor signal test module configured to receive a sensor signal from each of at least three or more sensors and perform an abnormality test on the received sensor signals (see Atsuko paragraphs “0005-0007” and “0073-0075” “When two sensor elements are provided in one sensor section 10, 20, there are two own sensor signals. In the two signal comparisons, it can be detected that one of the signals is abnormal, but it is not possible to specify which signal is abnormal. Therefore, in this embodiment, by using the other sensor signal in addition to the own sensor signal, it is possible to properly specify a signal in which an abnormality has occurred by comparison with three or more signals. Moreover, if it is possible to identify a signal in which an abnormality has occurred, use of a normal signal can be continued.”),
a sensor signal selection module configured to receive the sensor signals on which the abnormality test has been performed from the sensor signal test module, determine the received sensor signals as normal sensor signals and abnormal sensor signals, select a main sensor signal on the basis of the determined normal sensor signals, determine validity of the selected main sensor signal, and control an output of the selected main sensor signal (see Atsuko paragraphs “0005-0007” and “0073-0075” “The sensor unit can transmit and receive the detection signal to and from the other system sensor unit which is a sensor 

Regarding claim 2, Atsuko discloses wherein the sensor signal selection module includes: a voter configured to receive the sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determine the received sensor signals as normal sensor signals and abnormal sensor signals, select one of the determined normal sensor signals as a main sensor signal, and select another one of the determined normal sensor signals as a validity comparison signal (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0059” and “0073-0075” “In S153, the abnormality monitoring unit 52 determines whether or not the signals C and D included in the output signal Sg1 are normal. When it is determined that the two signals included in the output signal Sg 1 are normal (S 153: YES), the process proceeds to S 154. When it is determined that the two signals included in the output signal Sg 1 are abnormal (S 154: NO), the process proceeds to S 155. In S154, the abnormality monitoring unit 52 continues the abnormality determination state. That is, if the signals 1A and 1B are normal, "normal" is maintained as the abnormality determination state. If an abnormality of the signal 1A or the signal 1B is specified, "A abnormality" or "B abnormality" is continued as an abnormality determination state. In S155, the abnormality monitoring unit 52 sets the abnormality determination state to "abnormality detection"”),

a sensor signal output controller configured to control an output of the main sensor signal received from the voter according to a result of determining the validity of the main sensor signal by the validity determiner (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0055”, “0059” and “0073-0075” “The control unit includes a communication unit (51, 61), an abnormality monitoring unit (52, 62), and a physical quantity calculation unit (53, 63). The communication unit receives an output signal transmitted from a correspondingly provided sensor unit. The abnormality monitoring unit monitors abnormality of the sensor unit. The physical quantity calculation unit calculates the physical quantity based on at least one detection signal that is normal”).

Regarding claim 10, Atsuko discloses a method of processing a sensor signal, the method comprising: receiving a sensor signal from each of at least three or more sensors (see Atsuko paragraphs “0005-0007” and “0073-0075” “When two sensor elements are 
performing an abnormality test on the received sensor signals (see Atsuko paragraphs “0005-0007” and “0073-0075” “When two sensor elements are provided in one sensor section 10, 20, there are two own sensor signals. In the two signal comparisons, it can be detected that one of the signals is abnormal, but it is not possible to specify which signal is abnormal. Therefore, in this embodiment, by using the other sensor signal in addition to the own sensor signal, it is possible to properly specify a signal in which an abnormality has occurred by comparison with three or more signals. Moreover, if it is possible to identify a signal in which an abnormality has occurred, use of a normal signal can be continued.”),
determining the sensor signals on which the abnormality test has been performed as normal sensor signals and abnormal sensor signals, selecting a main sensor signal on the basis of the determined normal sensor signals, determining validity of the selected main sensor signal, and controlling an output of the selected main sensor signal (see Atsuko paragraphs “0005-0007” and “0073-0075” “The sensor unit can transmit and receive the detection signal to and from the other system sensor unit which is a sensor unit provided corresponding to the other control unit. The signal processing unit generates an output signal including at least two of a self sensor signal which is a detection signal acquired in its own sensor unit and another sensor signal which is a detection signal received from the other system sensor unit, To the correspondingly provided control unit. As a 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable in view of Atsuko. (JP2017165314A) in view of Tokumoto et al (US 2003/0217607 A1).

Regarding claim 3, Atsuko disclose wherein the sensor signal test module receives first to third sensor signals (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0055”, “0059”, “0073-0076” and “0097”), But Atsuko fails to disclose receives first to third motor position sensor signals from first to third motor position sensors, performs an abnormality test on the received first to third motor position sensor signals, and provides the first to third motor position sensor signals, on which the abnormality test has been performed, to the voter of the sensor signal selection module.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 4, Atsuko discloses wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0055”, “0059”, “0073-0076” and “0097” “The signal transmission / reception process of the present embodiment will be described based on time charts of FIGS. 7 to 9. FIG. 7 shows an example where the abnormality determination state is normal, FIG. 8 shows the case where the abnormality determination state is abnormality detection, and FIG. 9 is an 
the validity determiner receives the sensor signal and the two validity comparison signals from the voter, compares sizes of the sensor signal and the two validity comparison signals, and determines validity of the sensor signal according to a result of comparison (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “After the next signal cycle after the abnormality identification, the process shifts to backup control. When the signal A of the own system (signal 1A in this case) is identified as abnormal and the abnormality determination state is A abnormality, as shown in FIG. 9, 
the sensor signal output controller controls an output of the main motor position sensor signal received from the voter according to a result of determining the validity of the main motor position sensor signal by the validity determiner (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “After the next signal cycle after the abnormality identification, the process shifts to backup control. When the signal A of the own system (signal 1A in this case) is identified as abnormal and the abnormality determination state is A abnormality, as shown in FIG. 9, at time x 51 to time x 52, the first microcomputer 50 Transmits the A abnormality trigger TRGa to the sensor IC 13, and the sensor IC 13 receives the A abnormality trigger TRGa. When the sensor IC 13 receives the A abnormality trigger, at time x 52 to x 53, the sensor IC 13 transmits the output signal Sg 1 including the signals 2 A and 1 B to the first microcomputer 50, and the first microcomputer 50 outputs an output including the signals 2 A and 1 B And receives the signal Sg 1. Upon receiving the output signal Sg 1 including the signals 2 A 
However Tokumoto teaches selects one of the normal motor position sensor signals as a main motor position sensor signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).


Atsuko teaches outputting the first motor position sensor signal when the first motor position sensor signal is valid according to a result of the determining of the validity (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the 
Atsuko does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and second motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main motor position sensor signal, and selecting the second motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 12, Atsuko teaches receiving the first and third motor position sensor signals, comparing sizes of the first and third motor position sensor signals, and determining that the first motor position sensor signal is valid when a difference between the sizes of the first and third motor position sensor signals is a preset validity value or less (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection 
Atsuko teaches outputting the first motor position sensor signal when the first motor position sensor signal is valid according to a result of the determining of the validity (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal 
Atsuko does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main motor position sensor signal, and selecting the third motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the first motor position sensor signal as a main motor position sensor signal, and selecting the third motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 13, Atsuko teaches receiving the second and third motor position sensor signals, comparing sizes of the second and third motor position sensor signals, and determining that the third motor position sensor signal is valid when a difference between the sizes of the second and third motor position sensor signals is a preset validity value or less (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger 
Atsuko teaches outputting the third motor position sensor signal when the third motor position sensor signal is valid according to a result of the determining of the validity (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal to or less than the threshold value Z 3, it is specified that the signal 1 A is abnormal. When the absolute value of the difference between the signals 1 A and 2 A is equal to or less than the abnormality determination threshold value Z 3 and the absolute value of the difference between the signals 1 B and 2 B is larger than the abnormality determination threshold value Z 3, the signal 1 B is specified as abnormal. The abnormality 
Atsuko does not explicitly teach wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the third motor position sensor signal as a main motor position sensor signal, and selecting the second motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein the determining of the validity of the selected main sensor signal and the controlling of the output of the selected main sensor signal includes: receiving first to third motor position sensor signals, on which the abnormality test has been performed, determining the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selecting the third motor position sensor signal as a main motor position sensor signal, and selecting the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of 

Regarding claim 14, Atsuko discloses a steering control apparatus comprising: a sensor module configured to measure a position of a steering motor using at least three or more motor position sensors and generate motor position sensor signals on the basis of the measurement and a sensor signal processing module configured to receive the motor position sensor signals from the sensor module (see Atsuko paragraphs “0005-0007” and “0073-0075” “When two sensor elements are provided in one sensor section 10, 20, there are two own sensor signals. In the two signal comparisons, it can be detected that one of the signals is abnormal, but it is not possible to specify which signal is abnormal. Therefore, in this embodiment, by using the other sensor signal in addition to the own sensor signal, it is possible to properly specify a signal in which an abnormality has occurred by comparison with three or more signals. Moreover, if it is possible to identify a signal in which an abnormality has occurred, use of a normal signal can be continued.”),
determine the received motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, select a main motor position sensor signal on the basis of the determined normal motor position sensor signals, determine validity of the selected main motor position sensor signal and control an output of the selected main motor position sensor signal (see Atsuko paragraphs “0005-0007” and “0073-0075” “The sensor unit can transmit and receive the detection signal to and from the other system sensor 
a steering motor control module configured to receive the output-controlled main motor position sensor signal from the sensor signal processing module, generate an steering assist force on the basis of the received output- controlled main motor position sensor signal, and use the generated steering assist force to control an operation of the steering motor (see Atsuko paragraphs “0012”, “0027”, “0036” and “0076” “The electric power steering device 8 includes a sensor device 1, a motor 81 for outputting an assist torque Ta for assisting the steering of the steering wheel 91 by the driver, and a reduction gear 82 for transmitting the torque of the motor 81 to the steering shaft 92 . Torque calculation units 53 and 63 calculate steering torques Ts 1 and Ts 2 as physical quantities. The first microcomputer 50 includes a command calculation unit 45 that calculates a command value related to driving control of the motor 81 based on the steering torque Ts 1. The second microcomputer 60 has a command calculation unit 45 that calculates a command value related to drive control of the motor 81 based on the steering torque Ts 2. In the sensor device 1, since the abnormality of the sensor elements 11, 12, 21, 22 is adequately monitored, the steering torques Ts1, Ts2 are appropriately calculated. Thus, the assist torque Ta is appropriately calculated based on the steering torques Ts 1 and Ts 2, and the driving of the motor 81 can be appropriately controlled.”), but Atsuko does not explicitly teach discloses a steering control apparatus comprising: a sensor module configured to 
However Tokumoto teaches a steering control apparatus comprising: a sensor module configured to measure a position of a steering motor using at least three or more motor position sensors and generate motor position sensor signals on the basis of the measurement and a sensor signal processing module configured to receive the motor position sensor signals from the sensor module (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 15, Atsuko discloses wherein the sensor module measures a position of the steering motor through first to third motor position sensors, generates first to third motor position sensor signals on the basis of the measurement, and provides the generated first to 
the sensor signal processing module receives the first to third motor position sensor signals from the sensor module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, selects a main motor position sensor signal on the basis of the determined normal motor position sensor signals, determines validity of the selected main motor position sensor signal, and controls an output of the selected main motor position sensor signal (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0059” and “0073-0075” “In S153, the abnormality monitoring unit 52 determines whether or not the signals C and D included in the output signal Sg1 are normal. When it is determined that the two signals included in the output signal Sg 1 are normal (S 153: YES), the process proceeds to S 154. When it is determined that the two signals included in the output signal Sg 1 are abnormal (S 154: NO), the process proceeds to S 155. In S154, the abnormality monitoring unit 52 continues the abnormality determination state. That is, if the signals 1A and 1B are normal, "normal" is maintained as the abnormality determination state. If an abnormality of the signal 1A or the signal 1B is specified, "A abnormality" or "B abnormality" is continued as an abnormality determination state. In S155, the abnormality monitoring unit 52 sets the abnormality determination state to "abnormality detection"”), but Atsuko 
However Tokumoto teaches wherein the sensor module measures a position of the steering motor through first to third motor position sensors, generates first to third motor position sensor signals on the basis of the measurement, and provides the generated first to third motor position sensor signals to the sensor signal processing module (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable in view of Atsuko. (JP2017165314A) in view of Tokumoto et al (US 2003/0217607 A1) and Hidaka et al. (US 2009/0026004 A1).

Regarding claim 5, Atsuko teaches from among the first to third motor position sensor signals, the second and third motor position sensor signals are values sampled in the same cycle, and the first motor position sensor signal is a value sampled in a shorter cycle than the second and third motor position sensor signals (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0055”, “0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal to or less than the threshold value Z 3, it is specified that the signal 1 A is abnormal. When the absolute value of the difference between the signals 1 A and 2 A is equal to or less than the abnormality determination threshold value Z 3 and the absolute value of the difference between the signals 1 B and 2 B is larger than the abnormality determination threshold value Z 3, the signal 1 B is specified as abnormal. The abnormality determination threshold values ​​Z 1, Z 2, and Z 3 may be the same value or different values.”),
Atsuko does not explicitly teach wherein: from among the first to third motor position sensor signals, the first and second motor position sensor signals are provided from the first and second motor position sensors disposed in a dual die, and the third motor position sensor signal is provided from the third motor position sensor disposed in a single die.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

However Hidaka teaches wherein: from among the first to third motor position sensor signals, the first and second motor position sensor signals are provided from the first and second motor position sensors disposed in a dual die, and the third motor position sensor signal is provided from the third motor position sensor disposed in a single die (see Hidaka abstract, figure 2, claim 1 and paragraphs “0032-0042” “a failure detection device configured to calculate at least one of a first pinion angle and a second pinion angle based on the torsion bar rotation angle and the first actuator rotation angle detected by the torsion bar sensor and the first actuator sensor, respectively, calculate a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to accurately detect failure in a sensor system in a power steering apparatus, which includes a steering power assisting system and a variable gear transfer system for safety purpose (Hidaka paragraphs “0032-0042”).

Regarding claim 6, Atsuko does not explicitly teach wherein phase differences according to arrangement positions of the dual die and the single die are reflected to the first and second motor position sensor signals and the third motor position sensor signal.
However Hidaka teaches wherein phase differences according to arrangement positions of the dual die and the single die are reflected to the first and second motor position sensor signals and the third motor position sensor signal (see Hidaka abstract, figure 2, claim 1 and paragraphs “0032-0042” “a failure detection device configured to calculate at least one of a first pinion angle and a second pinion angle based on the torsion bar rotation angle and the first actuator rotation angle detected by the torsion bar sensor and the first actuator sensor, respectively, calculate a third pinion angle by adding the steering rotation angle detected by the steering sensor and the first rotation angle detected by the first actuator sensor, compare the at least one of the first pinion angle and the second pinion angle with the third pinion angle, and determine rotation sensor failure if the compared pinion angles are in disagreement.”).


Regarding claim 7, Atsuko teaches the validity determiner receives the first and second motor position sensor signals from the voter, compares sizes of the first and second motor position sensor signals, and determines that the first motor position sensor signal is valid when a difference between the sizes of the first and second motor position sensor signals is a preset validity value or less (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal to or less than the threshold value Z 3, it is specified that the signal 1 A is abnormal. When the absolute value of the difference between the signals 1 A and 2 A is equal to or less than the abnormality determination threshold value Z 3 and the absolute value of the difference between the signals 1 B and 2 B is larger than the abnormality determination threshold value Z 3, the signal 1 B is specified as 
Atsuko teaches the sensor signal output controller outputs the first motor position sensor signal when the first motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal to or less than the threshold value Z 3, it is specified that the signal 1 A is abnormal. When the absolute value of the difference between the signals 1 A and 2 A is equal to or less than the abnormality determination threshold value Z 3 and the absolute value of the difference between the signals 1 B and 2 B is larger than the abnormality determination threshold value Z 3, the signal 1 B is specified as abnormal. The abnormality determination threshold values ​​Z 1, Z 2, and Z 3 may be the same value or different values.”).
Atsuko does not explicitly teach wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals and selects 
However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals and selects the first motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 8, Atsuko teaches the validity determiner receives the first and third motor position sensor signals from the voter, compares sizes of the first and third motor position sensor signals, and determines that the first motor position sensor signal is valid when a 
Atsuko teaches the sensor signal output controller outputs the first motor position sensor signal when the first motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B 
Atsuko does not explicitly teach wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the first motor position sensor signal as a main motor position sensor signal selects the third motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the first and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the first motor position sensor signal as a main motor position sensor signal selects the third motor position sensor signal as a validity comparison signal (see 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a torque sensor, when it occurs, and a rotational angle detecting apparatus to select whether or not a steering assist is to be continued as long as possible when a malfunction occurs also  malfunction judging means for judging whether any one of the detecting means is malfunctioning or not on the basis of a comparison result of the comparing means and notifying means for notifying a malfunction when the malfunction judging means has judged that there is a malfunction. (Tokumoto paragraphs “0043-0048” “0086-0091” and “0095-0097”).

Regarding claim 9, Atsuko teaches the validity determiner receives the second and third motor position sensor signals from the voter, compares sizes of the second and third motor position sensor signals, and determines that the third motor position sensor signal is valid when a difference between the sizes of the second and third motor position sensor signals is a preset validity value or less (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 
Atsuko teaches the sensor signal output controller outputs the third motor position sensor signal when the third motor position sensor signal is valid according to a result of determining the validity by the validity determiner (see Atsuko paragraphs “0005-0007”, “0040-0041”, “0053-0059”, “0073-0076” and “0097” “In the case where it is determined that the abnormality determination state is abnormality detection (S151: YES), in S156, the abnormality monitoring section 52 compares the signal 1A with the signal 2A or 2B and compares the signal 1B with the signal By comparing with 2A or signal 2B, abnormality identification is performed. In the present embodiment, signals 1A and 2A are compared, and signals 1B and 2B are compared. Since the signals 1A and 2A are positive signals and the signals 1B and 2B are inverted signals, if the absolute value of the difference between the signals 1A and 2A is larger than the abnormality determination threshold value Z3 and the absolute value of the difference between the signals 1B and 2B is abnormality determination When it is equal to or less than the threshold value Z 3, it is specified that the signal 1 A is abnormal. When the absolute value of the difference between the signals 1 A and 2 A is equal to or less than the abnormality determination threshold value Z 3 and the absolute value of the difference 
Atsuko does not explicitly teach wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the third motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal.
However Tokumoto teaches wherein: the voter receives the first to third motor position sensor signals, on which the abnormality test has been performed, from the sensor signal test module, determines the received first to third motor position sensor signals as normal motor position sensor signals and abnormal motor position sensor signals, and, when the second and third motor position sensor signals are normal motor position sensor signals according to a result of determining, selects the third motor position sensor signal as a main motor position sensor signal, and selects the second motor position sensor signal as a validity comparison signal (see Tokumoto figures “1, 2, 5 & 7-8” and paragraphs “0043-0048” “0086-0091” and “0095-0097” regarding the rotational angles and steering angle detection using malfunction detection to detect malfunctions applied to the sensors).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of providing a sensor device which can continue abnormality monitoring and physical amount calculation even if an abnormality occurs at a part of sensor elements of Atsuko to provide a steering capable of continuing steering assist as long as possible as well as notifying the driver of a malfunction in a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665